724 N.W.2d 278 (2006)
William E. BENNETT, Plaintiff-Appellant,
v.
OFFICEMAX, INC., Defendant-Appellee.
Docket No. 131150, COA No. 265653.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the motion to file a reply brief is GRANTED. The application for leave to appeal the February 28, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for leave to file an appeal bond and the motions to strike are DENIED. Costs of $250 are assessed against the plaintiff in favor of the defendant under MCR 7.316(D)(1) for filing a vexatious appeal. The plaintiff is barred from submitting additional filings in this Court until he offers proof that he has paid all his outstanding court-imposed sanctions.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J., would issue the order without the last sentence.
MARILYN J. KELLY, J., would deny leave to appeal.